Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 8, 1992, which, inter alia, assessed Ronpak, Inc. for additional unemployment insurance contributions.
In addition to assigning claimant to a specific geographic area and providing him with detailed order lists and business cards bearing its name, Ronpak Inc., a manufacturer of paper and plastic bags, required claimant, one of its salespersons, to make monthly phone calls to its president. These circumstances, among other things, provide substantial evidence to support the determination of the Board that Ronpak exercised sufficient direction and control over claimant so as to establish his status as an employee.
Weiss, P. J., Mikoll, Mercure, Cardona and Mahoney, JJ., concur. Ordered that the decision is affirmed, without costs.